Citation Nr: 0419337	
Decision Date: 07/19/04    Archive Date: 07/27/04

DOCKET NO.  01-06 907	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1.  Entitlement to a compensable evaluation for the residuals 
of a contusion of the right hand with grip weakness and a 
bony protrusion at the base of the index finger.

2.  Entitlement to a disability evaluation in excess of 10 
percent for a disability of the left knee.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. A. Herman, Counsel


INTRODUCTION

The veteran served on active duty from January 1988 to March 
1989.  

This matter arises from a May 2000 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California, which assigned a 10 percent 
disability rating for a left knee disability and a 
noncompensable disability rating for the residuals of a right 
hand contusion, after granting service connection for the 
same.  The veteran appeared before the undersigned Veterans 
Law Judge for a personal hearing held at the RO in August 
2003.  A transcript of that hearing has been associated with 
the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) was signed 
into law in November 2000.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations published 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2003).  The 
VCAA and its implementing regulations essentially eliminate 
the concept of the well-grounded claim.  38 U.S.C.A. 
§ 5107(a) (West 2002); 38 C.F.R. § 3.102 (2003).  They also 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2003).  In 
addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

In this case, the record does not include any correspondence 
from the RO notifying the veteran of the VCAA notice and 
assistance provisions, to include an explanation of what 
evidence will be obtained by whom.  See Charles v. Principi, 
16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The Board acknowledges that the veteran did 
not specifically identify any additional, relevant evidence 
when his claim was at the RO.  However, this fact does not 
discharge VA's duties under the VCAA, and because the claims 
file reflects no specific waiver of the VCAA notice rights, 
the Board finds that further action is needed to ensure 
compliance with due process requirements.  

In addition to the foregoing, the Board notes that, at his 
hearing, the veteran reported that he was currently receiving 
physical therapy for his right hand.  He said he was also 
receiving sporadic treatment, to include physical therapy, 
for his left knee disability.  He indicated that he received 
all his medical care through the Sepulveda VA Medical Center 
(VAMC).  With the exception of a July 2002 treatment report 
submitted by the veteran at the hearing, the most recent 
medical records contained in the claims file from the 
Sepulveda VAMC are dated in July 2001.  VA medical records 
are deemed to be constructively of record in proceedings 
before the Board and should be obtained for inclusion in the 
claims file.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Finally, the Board notes that the criteria for the evaluation 
for ankylosis or limitation of motion of the single or 
multiple digits of the hand was revised in August 2002.  See 
67 Fed. Reg. 48784 (2002).  The veteran has yet to be 
notified of such changes.  It is also apparent that the RO 
has not considered the changed rating criteria because the 
last supplemental statement of the case was issued in June 
2002.  This must be accomplished.  See VAOPGCPREC 3-2000 
(Apr. 10, 2000) (VA's General Counsel has held that, where a 
law or regulation changes during the pendency of a claim for 
an increased rating, VA should first determine whether the 
revised version is more favorable to the veteran, and that, 
in so doing, it may be necessary for VA to apply both the old 
and new versions of the regulation).   

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following actions: 

1.  Review the claims file and ensure that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002) are fully satisfied.  
See also 38 C.F.R. § 3.159 (2003).  Such 
notice should specifically apprise the 
veteran of the evidence and information 
necessary to substantiate his claim and 
inform him whether he or VA bears the 
burden of producing or obtaining that 
evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2003).

2.  Ask the veteran to submit all 
pertinent evidence in his possession, and 
to identify all sources of medical 
treatment other than the Sepulveda VAMC 
since August 2003.  Explain the type of 
evidence that is his ultimate 
responsibility to submit.  If any non-VA 
sources of treatment are identified, take 
appropriate action to obtain treatment 
records from these sources.  All 
documents obtained should be associated 
with the claims file.  

3.  Obtain a copy of the veteran's 
complete medical file from the Sepulveda 
VAMC since July 2001.  All documents 
obtained should be associated with the 
claims file.  

4.  Schedule the veteran for a VA 
examination by a physician with 
appropriate expertise to determine the 
nature and severity of the veteran's 
service connected right hand and left 
knee disability.  The claims folders, to 
include a copy of this Remand and any 
additional evidence secured, must be made 
available to and reviewed by the examiner 
prior to completion of the examination 
report, and the examination report must 
reflect that the claims folder was 
reviewed.  Any indicated studies should 
be performed.

Based upon the examination results and a 
review of the claims folders, the examiner 
should determine the current severity of the 
veteran's right hand and left knee 
disability.  With regard to the left knee, 
the examiner should state whether the 
cartilage of the left knee is dislocated, 
with frequent episodes of "locking," pain, 
and effusion into the joint.  Further, if 
lateral instability or subluxation of the 
left knee is present, it should be described 
as either mild, moderate, or severe. The 
examiner should be asked to state the ranges 
of motion of the left knee in degrees.  
Moreover, the examiner should state the 
normal ranges of motion of the knee in 
degrees.  The examiner should be asked to 
determine whether there is weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected left 
knee disability; and, if feasible, these 
determinations must be expressed in terms of 
the degree of additional range of motion loss 
due to any weakened movement, excess 
fatigability, or incoordination.  The 
examiner should be asked to express an 
opinion as to whether pain in the left knee 
could significantly limit functional ability 
during flare-ups or during periods of 
repeated use.  This determination should 
also, if feasible, be portrayed in terms of 
the degree of additional range of motion loss 
due to pain on use or during flare-ups.  

With regard to the right hand, the 
examiner should report all manifestations 
and findings referable to contusion of 
the right hand, including any tenderness, 
pain, limitation of function and whether 
any related scar is unstable.  The 
examiner should specifically report 
limitation of range of motion of the 
right wrist or any fingers of the right 
hand.  If any joint of the fingers if 
fixed in ankylosis or limited in its 
motion, the examiner should further 
determine whether motion in that finger 
is possible and, if so, whether motion in 
the finger is possible to within two 
inches of the median transverse fold of 
the palm.  The examiner should also 
indicate whether, during examination, 
there is objective evidence of pain on 
motion, weakness, excess fatigability, 
and/or incoordination associated with the 
right wrist.  If pain on motion is 
present, the examiner should indicate at 
which point pain begins.  In addition, 
the examiner should indicate whether, and 
to what extent, the veteran experiences 
likely functional loss due to pain and/or 
any of the other symptoms noted during 
flare-ups and/or with repeated use; to 
the extent possible, the examiner should 
express such functional loss in terms of 
additional degrees of limited motion.

6.  When the above developments have been 
completed, the case should be reviewed by 
the RO.  Consideration should be given to 
VAOPGCPREC 23-97 that held that that a 
claimant who has knee arthritis and 
instability may be rated separately under 
diagnostic code 5003 and 5257.  If any of 
the benefits sought on appeal remain 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for benefits, 
to include a summary of all evidence 
received since the June 2002 Supplement 
Statement of the Case and discussion of 
all pertinent laws and regulations, 
including, but not limited to, the revised 
rating criteria for evaluating ankylosis 
or limitation of motion of the single or 
multiple digits of the hand and the VCAA.  
Allow an appropriate period of time for 
response.

The appellant has the right to submit additional evidence and 
argument on the matters herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).

